Title: To George Washington from Andrew Burnaby, 2 March 1782
From: Burnaby, Andrew
To: Washington, George


                        
                            Sir,
                            Greenwich March 2d 1782
                        
                        Were I not certain that I am acting agreeably to your humanity, I should not so far presume upon that partial
                            regard with which you formerly honoured me, as to beg leave to recommend to your protection the Honourable Mr Ludlow, a
                            Son of the Earl of Ludlow, for whom I have a particular esteem, and who was captivated, with the British forces under Lord
                            Cornwallis, at York-Town.
                        Any indulgence which Your Excellency may be so good as to show this amiable young Gentleman, I shall be
                            desirous of considering (if you will allow me to flatter myself so highly,) as a mark of your remaining esteem for me: and
                            as I hope the happy moment is approaching, when a perfect reconciliation and union, never again to be interrupted, will
                            take place between Great Britain and America; I shall rely upon your partiality, after this most desireable event, to
                            permit me more frequently to acknowledge the obligations you have conferred upon me; and to profess the respect with which
                            I shall ever have the honour to remain, Sir, Your Excellencys most obliged and most Obedient humble servant 
                        
                            Andrew Burnaby
                        
                    